Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the specification as filed at paragraph [0064] wherein the measuring the gain and the phase are exemplified by the process set forth in the PHY/MAC specification of the IEEE 802.11ad standard approved and published on May 20, 2010.  The applicant is required to show the measuring of the gain and phase as exemplary in the beamforming process and how it fails to show the independent measurement.  The specification in [0063] describes the receiver turning on one radiating element and turning off the other radiating elements for independently measuring the gain and phase and the very next paragraph describes “a sample process for measuring the gain Gi and phase φi is also discussed in the PHY/MAC specification of the IEEE 802.11ad standard.”  Such suggests that the standard is performing the same operation, yet the applicant argues in the response that this is not true.  The Examiner has not been able to retrieve the noted document and therefore requires the applicant to provide such in order to dispute the Office’s assertions.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring a phase and gain of each radiating element wherein the gain and the phase are measured independently for each of the radiating elements based on a respective one of the received signals must be shown or the feature(s) canceled from the claim(s).  Additionally, the independently measuring a gain and phase of each radiating element as a function of a physical direction of the other apparatus with respect to the apparatus must be shown or the feature(s) canceled from the claim(s). Additionally, the independently measuring a gain and phase of each radiating element as a function of polarization of the signals must be shown or the feature(s) canceled from the claim(s).  Finally, the “turning on the radiating element of the plurality of radiating elements; turning off one or more other radiating elements of the plurality of radiating elements; and measuring the phase and the gain of the radiating element . . . while the one or more other radiating elements are off” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 10-12.14-17, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of non-identical and non-balanced radiating elements in order to measure the gain and phase independently, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The amendments to the claims are directed to an embodiment of FIG. 6, on the basis of the applicant’s statement for support of the amendment.  Furthermore, the only description of independently measuring the phase and gain of each radiating element is with respect to the embodiment set forth in FIG. 6 and its description (see, for example, paragraphs [00611]-[0063]).  The applicant’s specification 
Claims 1, 2, 4-7, 10-12.14-17, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims set forth independently measuring a gain and phase of a received signal for each radiating element as a function of a physical direction of the other apparatus with respect to the apparatus and also is measured as a function of the polarization of the received signal.  The specification fails to sufficiently enable how a gain and phase is independently measured as a function of a relative physical direction to the another apparatus and also as a function of a polarization of the signals.  The specification is limited to the following teachings regarding the noted claim language.
“In an aspect, the controllable components, i.e., the amplifiers 520 and 540 and the phase shifters 525 and 545 are controlled by a processing system 570. The processing system 570 is configured to operate the antenna 500 by adjusting feed gains and phases of the elements 510. The various aspects for controlling the gain and phase (Ai; ϴi) as the function of the direction and polarization and other implementation dependent aspects are discussed in greater detail herein below with respect to FIG. 6.” [0055]
The gains Gi and phases φi may be measured as functions of the physical direction D and polarization of the other side of the communication link. The physical direction D and polarization varies due to movements and rotations in either the transmitter or receiver.” [0062]
The teachings of [0055] simply reference “for controlling the gain and phase (Ai; ϴi) as the function of the direction and polarization . . . are discussed in greater detail herein with respect to FIG. 6.”  However, the “greater detail” referencing the function of direction and polarization is simply the assertion that the gains and phases can be measured as functions of physical direction and polarization of the other side of the communication link.  There is insufficient disclosure to the artisan as to the manner in which the gains and phases are independently measured as a function of a physical direction or polarization of the signals. There is no description of how a physical direction is associated with the signal(s) or how a polarization is known or ascertained or used in the association of an independent measurement of gain and phase.  Nothing in the specification discloses how the apparatus/method can make independent measurements of gain and phase as a function of physical direction or polarization since the claims do not include any information that would enable the apparatus to know or measure the direction or the polarization nor does the specification disclose/enable such.  Rather, the specification merely suggests that direction and polarization vary due to movement and rotations relative to each other.  The specification does not provide any examples or direction to the artisan as to making an independent measurement of a signal as “a function of a physical direction” or as “a function of polarization” of the received signals.  As such, after consideration 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 24 sets forth the turning on of “the radiating element” and turning off “one or more” other radiating elements; in its broadest reasonable interpretation, such language encompasses only turning off one of the other elements but keeping additional elements on.  According to the specification (e.g. [0063]), all of the other radiating elements are turned off such that only one radiating element is on.  If all remaining elements are not turned off, it is not clear how each radiating element is “independently measured.”  After consideration of the Wands factors, an artisan would require undue experimentation to independently measure gain and phase of a radiating element when additional radiating elements are also on, i.e. not off.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 10-12.14-17, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
The claim language associated with “receiving signals” and “wherein the gain and phase are measured independently for each of the plurality of radiating elements based on a respective one of the received signals” is indefinite due to the lack of clarity.  Particularly, it is unclear whether “a respective one” refers to one signal out of the plurality of received signals which is the same signal that is measured by each radiating element or if it refers to each radiating element receiving and measuring a different one of the plurality of received signals or if it refers to the plurality of signals received by each radiating element. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14, 15, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (7,551,124) in view of Tomita et al (7,642,962).
Kegel disclose a method and system for optimizing an antenna array operation, FIG. 1, including a plurality of antenna elements (41-44) configured to receive signals from another apparatus (2, or a calibration transmitter), a plurality of independently controlled amplifiers (511-514) configured to independently set a feed gain in accordance with a control signal from a control circuit (7, FIG. 3), a plurality of independently controlled phase shifters (521-524) configured to independently set a feed phase in accordance with a control signal from a control circuit (7, FIG. 3), and a signal processor circuit (6)/optimization circuit (8, FIG. 2) for measuring phase and gain of each of the radiating elements and determining feed gain and feed phase data which are provided to the control circuit that provides independent settings for the feed gain and feed phase to the amplifiers and phase shifters.  The control is such that a radiation pattern can be formed in a specific direction of the other apparatus, e.g. satellite 2, from received signals and as such the measured gain and phase is a function of the direction of the transmitter source (3:49+). The feed gain and feed phase, such as provided via the control circuit (7) acting as a beam forming device which is generally known in the art (3:57+), are provided with calibration adjustments (7:41+), polarization adjustments (9:19-13:18), and a beam adjustments (13:19-48). The measurements and control are thus a function of both polarization and beam direction. Antennas of different types are disclosed in FIG. 4 and the antenna array may comprise a one-dimensional, two-dimensional or three dimensional array (3:23-29).  The antenna system operates as a transmitter and a receiver (4:12+).  An optimization circuit 8 receives the antenna output signal to determine an error signal and to determine adjustments based on the antenna signals.  During calibration, a calibration transmitter transmits a signal to the array. Kegel further describes controlling each antenna element separately. i.e. one at a time (8:38+) wherein a characteristic is measured and an adjuster device 83 can determine an increase or decrease in the measured characteristic and accordingly determine that the difference between the estimated value of the characteristic, e.g. the amplification or phase shift, being measured and the actual value has to be increased or decreased. Regarding the step/function of 
The applicant has now added a limitation that the gain and phase are measured independently for each radiating element with respect to the physical direction and the polarization of received signals in order to derive the feed gain and feed phase, i.e. based on the measured gain and measured phase. Applicant has not specifically enabled nor shown this limitation regarding individually measuring a gain and an amplitude as a function of a physical direction of the source of the signals and the polarization of the signals, and as such, the manner in which the applicant allegedly performs such independent measurement for each radiating element is not clear.  The specification is limited to a teaching of measuring the gain and phase by a process that is known and conventional and defined in an IEEE 802.11ad standard [0064]. However, the applicant alleges that the claims as amended are not supported by such a teaching.  As mentioned at the beginning of this Office Action, the applicant is further required to provide the document on which the specification’s teachings are based with respect to the PHY/MAC specification of the IEEE 802.11ad standard for at least the measuring of gain and phase.
Notwithstanding, it is well-known to independently measure gain and phase of an antenna signal in order to provide feedback so as to independently control a feed gain of an amplifier and feed phase of a phase shifter as evidenced by Tomita et al.
Tomita et al disclose an adaptive array antenna system and to a method of controlling the directivity of the antenna system.  The antenna system comprises a plurality of antenna elements AN1-ANM for receiving signals from another apparatus, a respective plurality of phase-the phase-amplitude change module PAR1 is turned on and provides a signal output, while the other phase-amplitude change module PAR2, PAR3, . . . , PARM are turned off or are otherwise configured to block the signal output. Therefore, only the signal received by the antenna element AN1 is applied to the combiner 910 and then accepted into the phase shift-amplitude control module 10 via the downconverter DC and AD converter ADC (see FIG. 2C).”  This process is repeated for each antenna element such that the gain and phase are measured independently for each of the plurality of antenna elements.  When operations regarding all the antenna elements are completed, data items are recorded in the input storage module S1, S2, . . . , SM as shown in FIG. 6C. Then, the phase shift-amplitude control module 10 performs calculations by a method of steepest descent or other method, based on data items recorded in the storage module S1, S2, . . . , SM in this way and on the reference signal outputted from the reference signal output module 14, by the phase shift-amplitude calculation module 12 (see step S28 of FIG. 3A). As a result, the values of the other phase-amplitude change module PAR1, PAR3, . . . for optimizing the antenna characteristics are found. Based on the found values, the values of the phase-amplitude change module PAR1, PAR2, . . . , PARM are modified by the phase-amplitude determination module PAD1, PAD2, . . . , PADM, thus controlling the directivity (6:35+). As disclosed by Tomita et al, such process reduces the 
It would have been obvious to one having ordinary skill in the art to modify the antenna system of Kegel by substituting the measurement operation for measuring the gain/amplitude and phase by that disclosed by Tomita et al since Tomita et al teach the conventionality of independently measuring the gain and phase for each of a plurality of antenna elements by turning on one element and turning the remaining elements off and repeating the process for each antenna element and since the substitution provides an expected result of measuring gain and phase and subsequently determining and independently setting the gain phase for each antenna. Simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  The dependent claims are shown and/or are obvious modifications to the artisan in the field of antenna array control.  Kegel in view of Tomita et al describe the subject matter substantially as claimed as set forth above including the derivation of feed gain and feed phase on the basis of measured gain and phase.  Thus, the feed gains and feed phases are deemed to be proportional thereto; selection of the configurable parameters are not limited to any specific values and thus values of “1” and “0” are within the scope of the prior art.  Moreover, since the transmission signal is in the opposite direction of the received signal, it would have been obvious to the artisan to effect a feed phase for transmission that would be of opposite polarity of the received phase.
Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel (7,551,124) in view of Tomita et al (7,642,962) as applied to claims 5 and 15 above, and further in view of Chang et al (5,103,232).
Kegel in view of Tomita et al describe the subject matter substantially as claimed as set forth above but do not specify the selection of the configurable parameters randomly or based on a quantization error.
Chang et al teach the conventionality in phased array antennas to randomly add phase shift adjustments to improve decorrelating phase quantization errors in the antenna (2:13+).
It would have been obvious to one having ordinary skill in the art to modify Kegel in view of Tomita et al by adding random phase shift parameters, i.e. “β”, in view of the teachings of Chang et al in order to reduce the effects of phase quantization errors in a phased array antenna.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel in view of Tomita et al as applied to claims 1 and 11 above, and further in view of Choudhury et al (7,830,312).
Kegel in view of Tomita et al teach the subject matter substantially as claimed but fails to specify the arrangement of radiating elements on different layers of a multi-layered substrate.
Choudhury et al teach the conventionality of a wireless antenna system to utilize radiating elements on a plurality of different layers in order to provide three-dimensional coverage, see FIG. 7 for example.
It would have been obvious to one having ordinary skill in the art to modify Kegel in view of Tomita et al by arranging antennas on different layers of a multi-layered substrate as shown by Choudhury et al so as to extend the coverage of the antenna to three dimensions.
Response to Arguments
The applicant argues for patentability of all of the claims on the argument that Kegel/Kegel in view of the Applicant’s Admitted Prior Art fail to teach “measuring a phase and gain of each of the plurality of radiating elements based on the signals, wherein the gain and phase are measured independently for each of the plurality of radiating elements based on a respective one of the received signals.”    Thus, all claims stand or fall therewith.
The applicant’s argument is moot in light of the new rejections set forth above.  As evidenced by Tomita et al as well as any of the various pertinent references cited below, some of which are previously of record, independently measuring gain and phase in order to provide adaptive control of an antenna array including a plurality of antenna elements coupled to amplifiers and phase shifters, is not new nor inventive not patentable.  Thus, the applicant’s argument is not persuasive.
Applicant also alleges without support that Kegel does not describe measuring gain and phase for radiating elements based on received signals at all.  Applicant's argument thereto fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As set forth in the rejection, the basis of the argument is not agreed with.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The added limitation regarding independently measuring the gain and phase for each radiating element, for which the applicant is now arguing as a distinction over the prior art, is seen not to represent an inventive concept or technology as further evidenced by the prior art already of record in the prosecution history:  Chen et al (20110063169), Doi et al (6,870,878), Troychak et al (5,038,146) and Gaglione et al (4,532,518), see below.
Chen et al teach a system and method for controlling an antenna array, see for example FIGs. 3, and 6, comprising: a plurality of antennas 130 coupled to a plurality of front ends 302/120 each of which includes an independently controllable phase-inverting amplifier 308/128 for controlling gain, an independently controllable phase shifter 306/122 for controlling phase, a beam table 310/124 responsive to a control signal for setting the phase and gain, and a power sensor 304/126 for independently measuring the phase and gain of RF signals at each antenna. As exemplified in FIG. 6, these power measurements are collected at multiplexer 602, which can select any one or all of the power inputs [0047]. An analog-to-digital converter 604 converts the power signals to digital signals and provides them to digital control 606. The digital control 606 monitors the power outputs and determines the most appropriate gain and phase settings for the front-ends 120 by sending the digital control to a respective beam table which produces particular phase and gain settings [0047]. 
Doi et al disclose the conventionality of an antenna array comprising: a plurality of radiating elements (ANT1-ANTn); a respective plurality of signal measuring units (SM1-SMn)/phase extraction circuits (PE1-PEn)/amplitude extraction circuits (AE1-AEn) for independently measuring a gain and phase of each of the plurality of radiating elements; a control unit 22 for determining a feed phase and a feed gain; and a respective plurality of  phase shifters (PS1-PSn) and feed amplifiers (ATT1-ATTn) for independently setting a gain of the amplifiers and phase of the phase shifters.  Thus, it is well known to independently measure gain and phase at a plurality of antenna elements as well as to independently control the gain and phase at each antenna based on the measured information, thus casting doubt on the applicant’s allegation of patentability on the basis of measuring gain and phase independently for each of the plurality of radiating elements.
Troychak et al disclose an antenna array wherein each antenna A is associated with a controllable gain amplifier 18 and controllable phase shifter 16; each antenna signal is independently coupled via a respective coupler 22 to a respective measurement circuit 24 that represents the signal power which is coupled to a controller 12.  The amplitude and phase are tested and the controller provides independent settings for the gain of the amplifier and the phase shifter (3:63-4:49). The adjustable gain amplifier can also be turned off so that only one of the antennas is operating at time for measurement (2:52-61, 3:63+).
Gaglione et al disclose a system and method for controlling an antenna array, see FIG. 5 for control of both gain and phase, including a plurality of antenna elements 73 coupled to a respective phase shifter 74 and T/R Module 71.  A respective coupler 75 couples an RF signal at each antenna to a phase and amplitude detector 76 which independently measures the phase and gain of each of the antenna elements and a processor 78, responsive to said measurements, provides independent control signals to the phase shifter and the T/R Module (controlling the gain) for setting the phase and gain of each respective antenna element.
Additionally, Pivit et al (9,113,346) disclose the conventionality of independently measuring gain and phase for each radiating element, see for example FIGs. 5 and 12. RF signals are coupled from a coupler (590, 1098) adjacent each of a plurality of radiating elements, a comparator (400, 10100) which measures and compares the phase and amplitude of the coupled signal and a reference signal, and a central unit (4) which provides control (560, 10106) such that “the comparator output 10104 is fed back either to a digital phase shifter and adjustable gain block 1080 or an analog phase shifter and gain block 10106, to adjust the phase and amplitude of the transmitted signal.” Thus, Pivit et al further cast doubt on the applicant’s allegation of patentability on the basis of measuring gain and phase independently for each of the plurality of radiating elements.
Wachs et al (5,530,449) disclose the conventionality, see for example FIG. 3, in an antenna array to receive a probe (calibration) signal from either a source associated with the antenna array or from a remote station 14 (8:21-24) that is processed by each antenna element in an orthogonal manner whereby the signals derived from each channel are sequentially processed in time (8:25-30).  The signals derived from each chain are then detected to generate amplitude and phase signals for each chain (8:30-33).  Corrective weighting coefficients are then generated in response to the measured amplitude and phase signals derived from each of the chains, indicated by step 66. Once the corrected weighting coefficients have been computed, they are applied to the amplitude and phase weighting circuits 34, 35 by the controller 18, indicated by step 67.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646